       Case 2:19-cv-02381-MTL Document 31 Filed 02/24/21 Page 1 of 3



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Maria Jefferies,                                   No. CV-19-02381-PHX-MTL
10                  Plaintiff,                          ORDER
11   v.
12   Commissioner of Social Security
     Administration,
13
                    Defendant.
14
15          Plaintiff’s counsel, Kathryn Dicus, filed a renewed Motion for Award of Attorney’s
16   Fees Under 42 U.S.C. § 406(b) (the “Motion”). (Doc. 28.) The Court now rules.
17                                                 I.
18          In a previous Order, the Court reversed an Administrative Law Judge’s partial denial
19   of Plaintiff’s application for Disability Insurance Benefits and remanded this matter to the
20   Social Security Administration for a calculation of benefits. (Doc. 17.) The Court
21   subsequently ordered a payment of $4,250.00 in attorney’s fees under the Equal Access to
22   Justice Act (“EAJA”), pursuant to the parties’ stipulation. (Docs. 19–20.) Ms. Discus then
23   moved for an award of attorney’s fees pursuant to 42 U.S.C. § 406(b). (Doc. 23.) Because
24   Ms. Dicus did not submit proof of service of that motion on Plaintiff, the Court denied her
25   initial request without prejudice. (Doc. 27.) Ms. Dicus now renews her request for
26   attorney’s fees under § 406(b), with proof that she sent the pending Motion to Plaintiff by
27   certified mail. (Doc. 28; Doc. 28–3.) Ms. Dicus seeks $11,992.50 in attorney’s fees for
28   representing Plaintiff on a contingent-fee basis. (Doc. 28 at 1.)
       Case 2:19-cv-02381-MTL Document 31 Filed 02/24/21 Page 2 of 3



 1                                                 II.
 2          Attorneys who successfully represent Social Security benefits claimants can recover
 3   fees under § 406(b) of the Social Security Act. 42 U.S.C. § 406(b)(1)(A). Section 406(b)
 4   provides that when “a court renders a judgment favorable to a claimant . . . who was
 5   represented . . . by an attorney, the court may determine and allow as part of its judgment
 6   a reasonable fee for such representation, not in excess of 25 percent of the total of the past-
 7   due benefits.” Id. The fee is paid “out of, and not in addition to, the amount of [the] past-
 8   due benefits.” Id. The Act’s 25% statutory cap on the fee does not preclude attorneys and
 9   claimants from entering into contingent-fee agreements. Gisbrecht v. Barnhart, 535 U.S.
10   789, 807 (2002). “Courts [must] approach fee determinations by looking first to the
11   contingent-fee agreement, then testing it for reasonableness.” Id. at 808. District courts
12   may properly reduce the amount requested under a contingent-fee agreement for
13   “substandard performance, delay, or benefits that are not in proportion to the time spent on
14   the case.” Crawford v. Astrue, 586 F.3d 1142, 1151 (9th Cir. 2009) (en banc). The burden
15   rests on the attorney to “show that the fee sought is reasonable for the services rendered.”
16   Gisbrecht, 535 U.S. at 807. If a claimant’s attorney receives fees under both the EAJA and
17   § 406(b) of the Social Security Act, the attorney must “refund to the claimant the amount
18   of the smaller fee.” Id. at 796 (citation and alteration omitted).
19                                                 III.
20          Having reviewed Plaintiff’s contingent-fee agreement with Ms. Dicus, the Court
21   finds the attorney’s fees requested under § 406(b) to be reasonable. Plaintiff contracted to
22   pay 25% of past-due benefits on a contingent-fee basis. (Doc. 28–5.) Ms. Dicus requests
23   $11,992.50, the amount withheld from Plaintiff’s past-due benefits, in attorney’s fees.
24   (Doc. 23–3 at 3.) Her itemization of services indicates 21.3 hours of services rendered,
25   equaling an hourly fee of $563.03. (Doc. 28–4.) Ms. Dicus successfully convinced the
26   Court to remand Plaintiff’s case to the Social Security Administration for an award of
27   benefits. There is no indication of substandard performance or undue delay by Ms. Dicus
28   in prosecuting Plaintiff’s case. Crawford, 586 F.3d at 1151. There is also no indication of


                                                  -2-
       Case 2:19-cv-02381-MTL Document 31 Filed 02/24/21 Page 3 of 3



 1   “fraud or overreaching in the making of the 25% contingent-fee agreement[ ].” Id. And
 2   Ms. Dicus’s requested hourly rate is within the range of fees that have been approved by
 3   the Ninth Circuit. See id. at 1153 (approving fees equaling $519, $875, and $902 per hour).
 4   The Court therefore concludes that an award of fees of $11,992.50 is reasonable. The Court
 5   will grant Ms. Dicus’s renewed Motion for Award of Attorney’s Fees Under 42 U.S.C.
 6   § 406(b) (Doc. 28) and award $11,992.50 in fees, which shall be payable to Ms. Dicus.
 7   Because Plaintiff was also awarded EAJA fees, (Doc. 20), Plaintiff’s counsel must refund
 8   the lesser of the two fee awards to Plaintiff. See Gisbrecht, 535 U.S. at 796.
 9                                               IV.
10          Accordingly,
11          IT IS ORDERED granting the Amended Plaintiff’s Attorney’s Motion for Award
12   of Attorney’s Fees Under 42 U.S.C. § 406(b) (Doc. 28) in the amount of $11,992.50.
13          IT IS FURTHER ORDERED that Plaintiff’s counsel must refund the lesser of the
14   EAJA fee award and the § 406(b) fee award to Plaintiff.
15          Dated this 24th day of February, 2021.
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -3-
